Citation Nr: 0804410	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, in the amount 
of $144.55 was validly created.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 2004

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Atlanta, Georgia.  The veteran's claims file was later 
transferred to the VA RO in Muskogee, Oklahoma (the RO).


Procedural history

The veteran had been granted VA educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
a flight training program.

In April 2005, the RO advised the veteran that he was paid 
for 17.3 hours of solo training at a rate of $69 per hour 
during May 2002 and that he was only entitled to payment for 
0.9 hours of solo training at a rate of $69 per hour and for 
16.4 hours of solo training at a rate of $54.31 per hour 
during May 2002.  The RO determined that this matter created 
an overpayment in the amount of $144.55.  The veteran 
perfected an appeal as to the issue of the validity of the 
creation of the overpayment of $144.55.


FINDINGS OF FACT

1.  A VA Form 22-6553c (monthly certification of flight 
training) dated June 2, 2002 which was signed by the veteran 
and a flight school certifying official shows that during May 
2002 the veteran was furnished solo flight instruction for 
17.3 hours at a rate of $69 per hour.

2.  An audit in April 2005 indicates that during May 2002 the 
veteran actually received 0.9 hours of solo flight 
instruction at a rate of $69 per hour and 16.4 hours of solo 
flight instruction at a rate of $54.31 per hour.

3.  The evidence is in equipoise as to whether the veteran's 
entire 17.3 hours of solo flight instruction during May 2002 
was at a rate of $69 per hour.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the overpayment of VA educational assistance benefits under 
Chapter 30, Title 38, United States Code, in the amount of 
$144.55 was not validly created.  38 U.S.C.A. §§ 3304, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 21.4263 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VA Form 22-6553c (monthly certification of flight training) 
dated June 2, 2002 which was signed by the veteran and a 
flight school certifying official shows that during May 2002 
the veteran was furnished solo flight instruction for 17.3 
hours at a rate of $69 per hour.  An audit in April 2005 
indicates that during May 2002 the veteran actually received 
only 0.9 hours of solo flight instruction at a rate of $69 
per hour and the remaining 16.4 hours of solo flight 
instruction at a rate of $54.31 per hour.

The veteran in essence contends that his solo flight 
instruction for May 2002 was properly billed at $69 per hour 
for the entire 17.4 hours of instruction.  

The sole question before the Board is whether an overpayment 
of VA educational assistance benefits under Chapter 30, Title 
38, United States Code, in the amount of $144.55 was validly 
created.

Pertinent law and regulations

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who serves at least three years of 
continuous active duty.  See 38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. § 21.7042 (2007).

The pursuit of flight training may be approved for an 
individual entitled to educational assistance benefits if (1) 
such training is generally accepted as necessary for the 
attainment of a recognized vocational objective in the field 
of aviation; (2) the veteran possesses a valid private 
pilot's certificate and meets, on the day the individual 
begins a course of flight training, the medical requirements 
necessary for a commercial pilot's certificate; and (3) the 
flight school courses meet FAA standards and are approved by 
the FAA and the State approving agency.  See 38 U.S.C.A. 
§ 3034; 38 C.F.R. § 21.4263 (2007).

Analysis

A VA Form 22-6553c (monthly certification of flight training) 
dated June 2, 2002 which was signed by the veteran and a 
school certifying official shows that during May 2002 the 
veteran was furnished solo flight instruction for 17.3 hours 
at a rate of $69 per hour.  On the basis of that VA Form 22-
6553c, the veteran was paid $1,193.70 for solo flight 
instruction in May 2002.  

An audit almost three years later in April 2005 indicates 
that the rate of payment for solo flight instruction in May 
2002 was corrected to show that the veteran received 0.9 
hours of solo flight instruction at a rate of $69 per hour 
and 16.4 hours of solo flight instruction at a rate of $54.31 
per hour.  According to this audit, the cost of the veteran's 
solo flight instruction for May 2002 was $952.78 (0.9 x $69) 
+ (16.4 x $54.31) and the overpayment for May 2002 was 240.92 
($1,193.70 - $952.78). 
The RO asserts that the overpayment is only $144.55.  This 
lower figure appears to be based on the fact that the audit 
covered a larger period of time than just May 2002 and thus 
does not appear to be based solely on payments in May 2002.  

In any event, and crucially, the basis for the correction of 
the hourly rate for the 16.4 hours of solo flight instruction 
from $69 per hour to $54.31 per hour during May 2002 was not 
given.  

The Board places great weight on the facts that a school 
official certified shortly after May 2002 that the rate for 
the entire 17.3 hours of instruction in May 2002 was $69, and 
that no explanation has been provided for the correction in 
the instruction rate that was made almost three years after 
the training had occurred.  

Moreover, as the veteran noted in his notice of disagreement, 
his ability to support his claim is limited by the fact that 
he did not have records dated that far back.  The Board also 
notes that a VA e-mail dated in April 2005 shows that the 
school failed to retain a copy of the fuel tickets to 
validate the amount billed to VA, which suggests a lack of 
recordkeeping to prove or disprove the instruction rate in 
May 2002. 

The Board has carefully weighed the evidence of record and 
finds that there exists an approximate balance of evidence 
for and against the claim.  When the evidence for and against 
the claim is in relative equipoise, by law, the Board must 
resolve all reasonable doubt in favor of the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007). 

Therefore, the Board concludes that the overpayment of VA 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, in the amount of $144.55 was not validly 
created.  The charged indebtedness is therefore invalid.  The 
appeal is therefore allowed.


ORDER

The overpayment of VA educational assistance benefits under 
Chapter 30, Title 38, United States Code, in the amount of 
$144.55 was not validly created.    



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


